— In a matrimonial action, the plaintiff wife appeals from so much of a judgment of the Supreme Court, Kings County, dated December 11, 1978, as (1) denied her claim to certain savings accounts alleged to have been converted by the defendant husband, (2) denied her claim to sole title of the marital residence and (3) provided that the marital residence be sold upon the occurrence of certain specified events. Judgment affirmed insofar as appealed from, without costs or disbursements. The proof adduced at trial by plaintiff was insufficient to establish any conversion by defendant. Furthermore, plaintiff’s proof as to her claim of sole ownership of the marital residence was insufficient to establish that the marital residence was not owned by the parties as tenants by the entirety. Titone, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.